DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/112, 089 filed on December 04, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a function classifying unit configured to classify functions of the automatic driving control…” (in claim 1); “a state determining unit configured to determine whether the recording device is in a recordable state…” (in claim 1); “a function restricting unit configured to permit use of the first automatic driving function…” (in claim 1); “the function restricting unit is configured to permit use of the second automatic driving function…” (in claim 2); “in a case where the state determining unit determines that the recording device is in the recordable state while the mode of the control device is set to the transmittable mode, the function restricting unit permits the use of the first automatic driving function” (in claim 4); “in a case where the state determining unit determines that the recording device is not in the recordable state while the mode of the control device is set to the transmittable mode, the function restricting unit prohibits the use of the first automatic driving function” (in claim 4); “ the function restricting unit is configured to permit the use of the first automatic driving function…” (in claim 5); “the function restricting unit is configured to prohibit the use of the first automatic driving function…” (in claim 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph [0039] and Figure 1.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS filed on 05/13/2022, Okuhara  (WO 2019026469 A1).

Regarding claim 1, Okuhara discloses a vehicle control system, comprising: a control device configured to execute automatic driving control of a vehicle (¶0009: an automatic driving mode in which the vehicle control device 1 controls the vehicle 9); an image capturing device configured to capture a surrounding image of the vehicle (¶¶009, 0011: a front camera 2A, a rear camera 2B); and a recording device configured to record the surrounding image (¶0011: The front camera 2A is attached to the vehicle 9 so as to photograph the front of the vehicle 9…The front camera 2A is attached to the vehicle 9 so as to photograph the front of the vehicle 9), wherein the control device includes: a function classifying unit configured to classify functions of the automatic driving control into a first automatic driving function that requires recording of the surrounding image (¶0022: The automatic driving unit 17… proceeds to S 312 when determining that a malfunction has not been detected. In step S 312, the automatic driving unit 17 performs normal automatic driving processing using the captured image of the front camera 2A, and ends the processing illustrated in FIG. 3) and a second automatic driving function that does not require the recording of the surrounding image (¶0020:  When the captured image is not obtained from the front camera 2A, the recognition ability of the surrounding environment decreases… However, when the vehicle is traveling on a road without a road shoulder or on a curve, the vehicle cannot stop immediately. Therefore, in such a case, the vehicle control device 1 stops the vehicle after traveling at a low speed to a position where the vehicle can be safely stopped, and switches to manual driving.¶¶0028-0029:  The automatic driving unit 17 analyzes the map information, determines that the vehicle cannot stop, and executes speed control (S 313, S 314: NO, S 315). In the speed control process, the automatic driving unit 17 determines that there is no following vehicle (S 322: NO), and sets the target speed to the second reference speed V 2 (S 327)); a state determining unit configured to determine whether the recording device is in a recordable state in which the recording device can record the surrounding image (¶0022: the automatic driving unit 17 first determines in S 311 whether the failure detection unit 12 has detected a failure of the front camera 2A); and a function restricting unit configured to permit use of the first automatic driving function in a case where the state determining unit determines that the recording device is in the recordable state (¶0022:The automatic driving unit 17 proceeds to S 313 when determining that a malfunction has been detected, and proceeds to S 312 when determining that a malfunction has not been detected. In step S 312, the automatic driving unit 17 performs normal automatic driving processing using the captured image of the front camera 2A), and to prohibit the use of the first automatic driving function in a case where the state determining unit determines that the recording device is not in the recordable state (¶¶0020, 0028-0029: when the vehicle 9 is traveling at a low speed on a straight road having a space such as a road shoulder in which the vehicle 9 can be stopped, the vehicle is stopped and the mode can be switched to the manual driving mode).
Regarding claim 2, Okuhara discloses the vehicle control system according to claim 1, wherein the function restricting unit is configured to permit use of the second automatic driving function regardless of a determination result of the state determining unit (¶0020: switching to a  manual driving mode).
Regarding claim 8,  Okuhara  discloses the vehicle control system according to claim 1, further comprising a display device configured to indicate that the use of the first automatic driving function is prohibited (¶0025:  In step S 326, the automatic driving unit 17 instructs the speed control device 5 to change the speed to the target speed via the speed control unit 13, and notifies the display unit 3 of deceleration via the notification unit 15) in the case where the state determining unit determines that the recording device is not in the recordable state (¶0022-0023, 0025: The automatic driving unit 17 proceeds to S 313 when determining that a malfunction has been detected).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS filed on 05/13/2022, Okuhara  (WO 2019026469 A1) in view of Zeng et al. (US 20160027176 A1).
Regarding claim 9, Okuhara discloses the vehicle control system according to claim 1, wherein the image capturing device includes plural cameras configured to capture images of a front side, a rear side of the vehicle, respectively (¶0011:a front camera 2A, a rear camera 2B). 
Okuhara does not explicitly disclose wherein the image capturing device includes plural cameras configured to capture images of a left side and right side of the vehicle. 
Zeng discloses image capturing device includes plural cameras configured to capture images of a left side and right side of the vehicle (¶0015: a left-side camera 36, a right-side camera 38). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okuhara by utilizing  image capturing device includes plural cameras configured to capture images of a left side and right side of the vehicle, as taught by Zeng, for obtaining surrounding view image of the vehicle (Zeng: ¶0015). 

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Oyama (US 20210086789 A1) describes  an automatic driving system that allows a vehicle to travel by automatic driving.
Sugahara (US 20190227547 A1) describes a drive mode switch controller, a drive mode switch control method, and a drive mode control program for switching the drive mode of a vehicle between a manual drive mode and an automatic drive mode.
Urano (US 20180105184 A1) describes  a vehicle control system is configured to switch a driving mode of a vehicle among an automatic driving mode, a transition mode, and a manual driving mode. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488